          Case 1:17-cr-00124-PAE Document 35 Filed 09/21/21 Page 1 of 2




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                        TEL 212-966-5612
                                        FAX 646-651-4559
                                      www.jamesneuman.com
                                     james@jamesneuman.com




                                                       September 20, 2021



BY ECF
Hon. Paul Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: United States v Robinson, 17 Cr. 124 (PAE)

Your Honor:

             I am writing to request an additional extension of time to file the motion for
compassionate relief, which has a current deadline of September 21, 2021.

                When I last communicated with this Court in late July, I reported that Mr. Robinson
had recently arrived at a federal facility and presumably would be able to submit his request for
administrative relief in short order. Thereafter, I spoke with Mr. Robinson a number of times. He
eventually confirmed that he had submitted his administrative request. My understanding is that he
did so sometime in August. In addition, I asked Mr. Robinson to forward me copies of his
administrative request and any response, so that such papers could be included in and referenced in
a motion to this Court. Mr. Robinson agreed to do so, though explained that it was somewhat
difficult for him to make copies. To date, however, I have not received such paperwork.

                 In view of the impending deadline, in recent days I have repeatedly tried to arrange
for legal calls with Mr. Robinson, who is now at a facility in Fort Dix, New Jersey. So far, though,
I have been unsuccessful. Thus, as of the date of this letter, I am unsure whether Mr. Robinson has
already mailed the necessary materials to my office.

            For all these reasons, I ask that the deadline for filing the compassionate release
motion be extended for approximately one month. Should I continue to have difficulty
            Case 1:17-cr-00124-PAE Document 35 Filed 09/21/21 Page 2 of 2




  communicating with Mr. Robinson by telephone during the next week or so, I will visit him
  personally and retrieve the needed information and materials.

                 Finally, I note that the government consents to this application.

                                                        Respectfully submitted,


                                                             /s/
                                                        James E. Neuman




GRANTED. The Clerk of Court is requested to terminate the motion at Dkt. No. 34.

                                                                  9/21/2021
                                            SO ORDERED.

                                                             
                                                         __________________________________
                                                               PAUL A. ENGELMAYER
                                                               United States District Judge




                                                  -2-
